Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 1 October 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            New York October 1st. 1799
          
          Major Bradley of the fourth regiment who has been a long time in the western Country and is now at Staunton superintending a  recruiting party requests leave of absence a furlough for the purpose of visiting his family from which he has been absent several years. This officer is within your district, and of course I refer his petition to you. If leave of absence a furlough should be given granted him the recruiting service can be conducted by the senior officer of the detachment in his absence.
          It is my wish to employ Major Tousarde during the winter in assisting me to prepare regulations for the service of the Artillery, and its fortifications. As this officer will be is annexed to your command I have to request your permission on the subject consent to the arrangement if there be nothing to render  the thing it inconvenient.
          With great—
          General Pinckney
        